UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7403


EDWARD WILLIAMS,

                Plaintiff - Appellant,

          v.

CORRECTIONAL MEDICAL SERVICES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-00538-JFM)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Williams, Appellant Pro Se.    Philip Melton Andrews,
Jeremy C. B. Wyatt, KRAMON & GRAHAM, PA, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edward    Williams   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).    We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.    Williams v. Corr. Med. Servs., No. 1:11-

cv-00538-JFM (D. Md. Sept. 30, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   2